Citation Nr: 0117806	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  94-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Disagreement with the initial noncompensable rating for 
the service-connected residuals of shell fragment wounds of 
the left forearm with retained foreign body.  

2.  Disagreement with the initial noncompensable rating for 
the service-connected residuals of shell fragment wounds of 
the right forearm with retained foreign body.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law





WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
RO.  

The veteran and his spouse testified at hearings before a 
Hearing Officer at the RO in May 1993 and July 1994.  

The Board remanded the case October 1996 for additional 
development and adjudication.  

In a December 1999 decision, the Board denied the veteran's 
claim of service connection for a low back disorder and his 
claims for a compensable rating for the service-connected 
shell fragment wound residuals of the left forearm, right 
forearm, left knee and right lower extremity.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000 the Court 
granted a Joint Motion to Partially Vacate and Remand.  The 
Court vacated the part of the December 1999 Board decision 
that denied compensable evaluations for the service-connected 
residuals of shell fragment wounds of the left forearm and 
right forearm and were remanded those matters to the Board.  
The appeal as to the remaining issues was dismissed.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Service connection is currently in effect for shell fragment 
wounds of the left and right forearms with retained foreign 
body, rated as noncompensable under Diagnostic Code 7805, 
pertaining to scars, effective on March 8, 1991.

The service medical records show that, in May 1970, the 
veteran sustained small, superficial fragment wounds to the 
right forearm, left forearm and right thigh, all three 
centimeters in length.  The wounds were debrided.  There was 
no evidence of infection or neurovascular damage.  The wounds 
were later closed with sutures under local anesthesia.

On VA examination in June 1993, the examiner reported the 
veteran had shrapnel wounds to the left wrist.  They were 
normal colored scars with no tenderness or evidence of 
infection.  The veteran reported that shrapnel remained in 
all areas.  He complained of having pain and decreased 
sensation in both hands so that he had a tendency to drop 
things, which had accounted for the loss of one of his jobs.  
The range of motion of the wrists was palmar flexion to about 
70 degrees and dorsiflexion to 60 degrees.  

Significantly, there was noted to be a marked loss of 
strength in palmar flexion and some strength loss in 
dorsiflexion as evidenced by the veteran trying to function 
against the examiner's hand.  Grasping in both hands was 
markedly diminished.  The examiner indicated that there did 
not appear to be any tissue loss, but muscles had been 
penetrated.  X-ray studies showed that there was a metallic 
foreign body in the posterior soft tissues of the right 
distal forearm and in the anterior soft tissues of the left 
distal forearm.  The VA examiner concluded that there were 
shrapnel wounds to both wrists with sequela and loss of 
strength and that the veteran could not touch the median 
palmar fold with any of the fingers and that there was a 
space of at least 1/2 to 3/4 of an inch where the fold was 
not touched.  

On VA examination in November 1994, the veteran reported 
having decreased use of his hands and arms because of charley 
horses in the arms with exertion.  He reported numbness of 
the hands with use.  The examiner noted that old x-ray 
studies showed retained fragments in both arms.  The 
diagnosis was that of intermittent spasm with decreased use 
of the forearms and hands due to old trauma, not associated 
with any specific nerve or muscle damage.  It was noted that 
it was difficult to put this in any clear cut neurological 
syndrome, since not clear cut neurological deficits were 
noted.  

On VA examination in May 1997, the veteran complained of 
numbness and inability to use his hands after operating a 
rotor tiller for approximately five minutes.  He also 
reported having frequent charleyhorses in both hands.  The 
examination revealed full range of motion of both shoulders, 
elbows, wrists and complete range of motion of the digits of 
both hands.  There was no muscle atrophy or wasting in his 
forearm or hand.  He had full excursion of tendons with no 
visible adhesions as the result of the scars.  It was 
indicated that he had excellent fine motor control and has no 
difficulty dressing or undressing including buttoning the 
buttons of his shirt.  The examiner indicated that x-ray 
studies showed completely normal joints of his hands, wrists 
and elbows.  There was a small 2 millimeter diameter, 
metallic fragment located in the distal third of his forearm, 
just dorsal to his radius.  The diagnoses included that of 
shrapnel injury with retained small metallic fragments in the 
right distal arm.  The examiner concluded that there was no 
objective evidence of neurological deficits secondary to 
those shrapnel wounds or retained metallic fragments and that 
there was no evidence of muscle atrophy or wasting or 
significant loss of strength due to the injuries.  

On VA examination in June 1997, the veteran complained of 
pain in the right forearm, charley horses and muscle cramps 
associated with use, particular when handling tools such as a 
screwdriver or hammer.  He reported that, when using tools, 
he developed pain in the proximal forearm after an interval 
of 30 seconds to five minutes and that he could see a lump 
developing in the distal half of the forearm, near the radial 
aspect of the anterior forearm with an associated spasm 
causing him to drop tools.  He reported left hand "twitching" 
which caused him to drop tools from that hand.  He stated 
that he noticed these problems almost immediately after the 
shrapnel injuries but did not run into any difficulties until 
he lost a job in 1973 as a coal furnace stoker when he "lost 
a lot of shovels" because of the apparent giving way of the 
left hand.  The veteran currently worked in steel mill with 
the equipment that was electrically operated and therefore 
his hand complaints did not disable him from this job.  
However, he stated that he had to use a contractor to get 
things done at home that he would otherwise do himself, such 
as painting and remodeling.  

The VA examination revealed an approximately 3 centimeter 
longitudinal scar over the anterior medial radial aspect of 
the right forearm about 5 centimeters from the wrist. A 
slightly longer but very similar scar was present over the 
homologous area of the left forearm slightly more medial.  
There was a pea-sized lump palpable in the vicinity of the 
scar of the right forearm that was nontender and did not 
produce any neuralgic pain when palpated or rolled.  This was 
noticeable and palpable only on deep palpation of the right 
forearm.  

On examination, the veteran's muscle bulk was entirely normal 
including the small muscles of the hand.  No fasciculations 
were seen.  Testing of strength revealed some giveaway 
weakness in the right upper extremity, which responded to 
coaxing and encouragement.  There was no definite weakness on 
the detailed neuromuscular examination of the hands and 
distal forearm musculature.  In particular, supinator and 
radial nerve musculature as well as median nerve musculature 
were all entirely normal.  The examiner indicated that a 
variety of exercises were conducted in trying to reproduce 
the veteran's pain and muscle cramps, including protracted 
clenching of his right fist for about 2 minutes (these 
exercises being done in rapid succession with no intervening 
rest interval).  

At the conclusion of the latter exercise, the veteran 
reported that he had pain in his right forearm and that he 
thought he felt a lump in his forearm but no lump was 
palpable or visible to the examiner.  Reflexes were 1+ in the 
biceps and brachioradialis bilaterally, 2+ at the triceps.  A 
detailed sensory exam revealed intact pinprick vibration and 
light touch sensations in a radicular distribution in the 
upper and lower extremities.  Screening cerebellar 
examination was normal.  

The examiner found no definite evidence of peripheral nerve 
injury.  It was indicated that the muscle cramps described by 
the veteran would be unlikely to result from a peripheral 
nerve injury in the absence of other obvious findings such as 
atrophy, vesiculations or weakness and sensory changes.  It 
was concluded that the complaints of muscle cramps involving 
the right forearm and episodes of sudden giving way of the 
left finger flexors were probably unrelated to the shrapnel 
injuries he sustained.  

The Board notes that the rating schedule criteria for 
evaluating muscle injuries were changed, effective on July 3, 
1997.  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the provisions of 38 C.F.R. § 4.56 offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

The Board finds that the medical evidence is inadequate for 
purposes of adjudicating the veteran's claims, because it 
does not include sufficient detail for rating the disability 
at issue and that further examination should be conducted on 
remand. 38 C.F.R. § 4.2 (1999).  The examiner should be 
requested to render an opinion as to whether the shell 
fragment wounds to the left and right forearms sustained by 
the veteran during service resulted in muscle damage and, if 
so, the extent and the current severity of such damage.  The 
medical evidence pertaining to the entire appeal period must 
be reviewed in rendering the requested opinion.  In addition, 
any pertinent treatment records should be obtained for 
review.  

Regarding the propriety of the rating for the veteran's 
service-connected shell fragment wound residuals of the left 
and right forearms, the Court has recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service- connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" rating.  
Thus, the RO should consider whether a "staged" rating is 
warranted for the veteran's service-connected shell fragment 
wound residuals of the right and left forearms.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected shell fragment 
wounds of the left and right forearms 
since June 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be scheduled for a 
VA examination to ascertain the full 
extent of his service-connected shell 
fragment wound residuals of both the left 
and right forearms.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should state an opinion as 
to whether the shell fragment wounds of 
the right and left forearms resulted in 
injury to the muscles or nerves of each 
extremity and if so, the examiner must 
specifically identify each muscle groups 
and nerve involved for each disability.  
The examiner should comment on whether 
the veteran has slight, moderate, 
moderately severe or severe muscle injury 
or injuries due to the shell fragment 
wounds. The examiner should comment on 
whether either the left or right forearm 
current shows or has shown the cardinal 
signs and symptoms of muscle disability, 
to include loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.  The examiner 
also should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected left and right forearm 
disorders.  The examiner should provide 
an opinion as to the extent that pain due 
to service-connected conditions limit the 
veteran's functional ability.  A complete 
rationale for the opinions expressed 
should be provided.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Thereafter, the RO should readjudicate 
these claims.  This should include 
consideration of the Court's holdings in 
Fenderson (staged rating) and Karnas 
(applying the most favorable of either the 
old or new rating criteria).  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


